Citation Nr: 0702812	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from June 1967 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In June 2004, the Court of Appeals for Veterans Claims 
(Court) vacated a January 2004 Board decision (that had 
denied service connection for PTSD) and required that several 
actions be taken in developing the case.  The Board remanded 
the appeal in November 2004 and gave several instructions for 
further development in the case based on the order of the 
Court.  As discussed below, not all of those instructions 
were properly completed.    

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2006) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).   

The Board's November 2004 remand order required that if the 
examination resulted in a diagnosis of PTSD, a specific 
determination should be made concerning whether the veteran 
engaged in combat.  The September 2006 examiner diagnosed the 
veteran with PTSD, in partial remission with depressive-like 
features.  The record contains no post-examination 
determination by the RO whether the veteran had engaged in 
combat with the enemy.  See 38 C.F.R. § 3.304(f)(1) (if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor).   Accordingly, a remand is necessary for such a 
determination.   

The Board's November 2004 remand ordered that the veteran be 
provided notice to comply with 38 U.S.C.A. § 5103(a) (West 
2002).  Specifically, the notice was to inform the veteran 
whether it was his responsibility, or VA's responsibility, to 
obtain medical evidence of a diagnosis of PTSD.  In addition, 
the notice was to ask him to provide to VA any evidence in 
his possession that pertains to his claim, as required by 
38 C.F.R. § 3.159(b).  The January 2005 notice letter to the 
veteran failed to address the issue of whose responsibility 
it was to provide evidence of a PTSD diagnosis.  While it 
invited the veteran to send VA any evidence in his possession 
that pertained to his claim, it was mailed to the wrong 
address.  The letter was re-mailed in February 2005 but to a 
different, incorrect address.  It is not clear the veteran 
ever received that notice.  In any event, it did not include 
the information identifying who was responsible to supply 
evidence of a PTSD diagnosis.   Accordingly, a notice to 
comply with the remand instructions is necessary.  

The Board's November 2004 remand instructed the RO to 
schedule the veteran for a psychiatric examination to 
determine whether the veteran meets the diagnostic criteria 
for PTSD.  The examination was given in September 2006 and 
the examiner determined that in the past, the veteran did 
meet the full diagnostic criteria for PTSD but, at the time 
of the exam, he did not meet the full diagnostic criteria for 
PTSD.  As a result, he diagnosed the veteran with PTSD, in 
partial remission with depressive-like features.  

It is not possible to tell from the examiner's report, 
whether the veteran met the diagnostic criteria for PTSD on 
or after the date (November 19, 2001) on which he filed his 
claim for service connection for PTSD.  Since that 
information is necessary to determine whether the veteran has 
had a current disability from the date of filing his claim, 
an additional medical opinion is necessary that addresses 
that issue.  If further examination of the veteran is 
necessary to reach that opinion, the veteran must be 
scheduled for another examination.  The veteran is hereby 
notified that if an examination is scheduled, it is the 
veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:    

1.  Send the veteran notice that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This notice should include 
asking him to provide VA with any evidence 
in his possession that pertains to this 
claim and it should inform him whether it 
is his responsibility, or VA's 
responsibility, to obtain medical evidence 
of a diagnosis of PTSD.  

2.  Make a specific determination whether 
the veteran was engaged in combat with the 
enemy (within the meaning of 38 C.F.R. 
§ 3.303(f)(1)) at the time the claimed 
stressors occurred.  

3.  If the examiner who performed the 
September 2006 examination is available, 
request from him an additional report that 
provides an opinion, with complete 
rationale, as to whether the veteran met 
the diagnostic criteria of PTSD on or 
after November 11, 2001, or whether the 
veteran's remission began earlier than 
that date.  If further examination of the 
veteran is necessary to provide that 
opinion, the veteran should be scheduled 
for an additional examination.  

If the same examiner is not available to 
provide an additional report, schedule the 
veteran for an examination with another 
examiner.  The claims file should be made 
available to the examiner.  Any testing 
deemed necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  The 
examiner should be informed that none of 
the veteran's stressors have been 
verified.  The examiner should provide an 
opinion, with complete rationale, as to 
the following:  (a) Does the veteran 
currently meet the diagnostic criteria for 
PTSD?; (b) If not, has the veteran met 
those criteria on or after November 11, 
2001?; (c) If the examiner's opinion 
differs from the opinion of the September 
 2006 C&P examiner, how and why is this 
examiner's opinion different?  

4.  Thereafter, readjudicate the appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case.  After an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


